                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALBERT DYTCH,                                      Case No. 17-cv-00438-SI
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: SCHEDULING
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 69
                                  10     MAXACO, LLC,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On October 29, 2018, the Court granted defendant’s ex parte application to continue the

                                  14   parties’ previously scheduled November 2, 2018 hearing date to November 16, 2018. Dkt. No. 68.

                                  15   Defendant also asked the Court for additional time to file a reply, despite having filed an opposition

                                  16   on October 26, 2018. Dkt. No. 66. Plaintiff now asks the Court for clarification as to the parties’

                                  17   briefing schedule.

                                  18          The Court accepts the opposition filed on October 26, 2018. Defendant may not file another

                                  19   opposition or reply. Plaintiff is to file a reply by November 7, 2018.

                                  20

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: October 30, 2018

                                  24                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
